
	
		II
		112th CONGRESS
		1st Session
		S. 459
		IN THE SENATE OF THE UNITED STATES
		
			March 2, 2011
			Mrs. Gillibrand
			 introduced the following bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To amend the Food, Conservation, and Energy Act of 2008
		  to preserve certain rates for the milk income loss contract
		  program.
	
	
		1.Short titleThis Act may be cited as the
			 MILC Preservation Act of
			 2011.
		2.Milk income loss
			 contract program
			(a)Payment
			 rateSection 1506(c)(3) of
			 the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8773(c)(3)) is
			 amended—
				(1)in subparagraph
			 (A), by inserting and at the end; and
				(2)in subparagraph
			 (B), by striking ending August 31, 2012 and all that follows
			 through the end of subparagraph (C) and inserting thereafter, 45
			 percent.
				(b)Payment rate
			 adjustment for feed pricesSection 1506(d) of the Food,
			 Conservation, and Energy Act of 2008 (7 U.S.C. 8773(d)) is amended—
				(1)in paragraph (1),
			 by striking the paragraph heading and all that follows through August
			 31, 2012, and inserting the following:
					
						(1)In
				generalFor any month beginning on or after January 1,
				2008,
						;
				(2)by striking
			 paragraph (2); and
				(3)by redesignating
			 paragraph (3) as paragraph (2).
				(c)Budgetary
			 effectsThe budgetary effects
			 of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act
			 of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
			
